Title: To George Washington from Laval de Montmorency, 27 April 1784
From: Montmorency, Laval de
To: Washington, George

 

A Newyork le 27 Avril 1784.

je n’ai pas voulû quitter ce pays ci Sans témoigner a votre Excellence La reconnoissance que j’ai de Ses bontés, je regreterai toute ma vie de n’avoir pû en profiter plus Longtems. j’ai recû infiniment d’honnêtetés de la part des personnes pour Lesquelles Elle a bien voulû me donner des Lettres de recommandation, C’Est un remerciment de plus que j’ai a Lui faire. je parts demain sur Le pacquebot francois pour me rendre en france, je ne manquerai pas de remettre moï meme Les Lettres dont Elle m’a chargé. Si j’osois je prierois votre Excellence de présenter mon hommage respectueux a Madame De Wasington. j’ai l’honneur d’Etre avec un tres Sincere attachement, de votre excellence Le tres humble Et tres obeissant serviteur.

Le Vte de Laval

